Citation Nr: 9917241	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic neck 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had verified active duty for training from July 
9, 1979 to September 27, 1979 and certified active service 
from February 1981 to November 1991.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 1995 rating decision of the Los Angeles, California, 
Regional Office (RO) which denied service connection for a 
chronic neck disorder.  In December 1996, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  In December 1998, the veteran was 
afforded a hearing before the undersigned Member of the Board 
sitting at the RO.  The veteran is represented in this appeal 
by the Disabled American Veterans.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran was seen for neck pain and muscle spasm 
during active service which resolved without chronic 
residuals.  

3.  A chronic neck disability was not shown during active 
service/active duty for training and the veteran's current 
cervical spine degenerative disc disease and degenerative 
joint disease have not been shown to have originated during 
active service/active duty for training.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic neck disorder.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  
Generally, a "well-grounded" claim is one which is plausible.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service or while performing active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 
1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

At his October 1980 Army physical examination for enlistment, 
the veteran neither complained of nor exhibited any neck 
abnormalities.  An October 1983 treatment entry notes that 
the veteran complained of back pain of three years' duration.  
He reported that he had been involved in an automobile 
accident in which he had injured his spine.  A private 
chiropractor had informed him that his spine was "out of 
line."  Treating Army medical personnel observed that the 
veteran exhibited a full range of motion of the neck and no 
neurological compromise.  A March 1984 treatment record 
conveys that the veteran complained of right sided neck pain 
which began earlier in the day.  The veteran was noted to 
have no history of similar problems.  The examiner observed 
that the veteran was unable to touch his chin to his chest.  
On examination, the veteran exhibited no pain on palpation of 
the right side of the neck and no deformities or 
discoloration.  An impression of muscle spasms was advanced.  
The veteran was prescribed a heating pad, medication, 
massage, and physical therapy upon his request.  At his 
September 1991 physical examination for service separation, 
the veteran neither complained of nor exhibited any neck 
abnormalities.  

At a February 1992 VA examination for compensation purposes, 
the veteran complained of low back pain.  He reported that a 
scout gun jeep in which he had been riding struck a large 
piece of debris during a California National Guard training 
exercise at Fort/Camp Irwin, California.  During the course 
of the accident, the veteran fell; struck his back against 
the passenger seat; and was ultimately thrown from the 
vehicle.  The VA examiner diagnosed the veteran with 
recurrent lumbosacral back strain and "[ruleout] disc 
syndrome."  The veteran neither reported a neck injury; 
complained of neck symptoms; or exhibited any neck 
abnormalities.  Service connection is currently in effect for 
lumbar degenerative disc disease with recurrent back strain.  

A February 1994 VA treatment record indicates that the 
veteran complained of neck pain with radiation into the left 
upper extremity.  Contemporaneous computerized tomography 
studies revealed bulging discs at C4-5 and C5-6.  A June 1994 
VA treatment record states that treating VA medical personnel 
advanced impressions of cervical spine discogenic disorder 
and cervical spine degenerative joint disease.  

In a March 1995 written statement, the veteran advanced that 
he was going to undergo neck surgery.  In his August 1996 
notice of disagreement, the veteran stated that he was 
involved in an accident during a field training exercise at 
Camp Irwin California in 1980.  He advanced that his neck and 
his back were not "hurt that bad" until a year later.  The 
veteran reported that his neck was so badly injured in 1984 
that he was forced to seek medical attention.  He disputed 
the inservice diagnosis of muscle spasms and attributed it to 
the fact that he had been treated by a medic rather than a 
"real doctor."  He clarified that his neck was injured at 
home or at work in July 1995; he presented his complaints to 
his company's doctor; and the doctor directed him to seek 
attention from the VA.  

In his August 1996 substantive appeal, the veteran reiterated 
that while his neck and his back were not badly injured in 
the 1980 accident at Camp Irwin, California, they were 
significantly injured approximately one year later.  He 
advanced that he had failed Army physical training tests many 
times due to his neck and low back pain.  He clarified that 
he had not often sought treatment of his neck complaints 
during active service given his perception of the 
requirements of his rank and position.  

At the December 1996 hearing before a VA hearing officer, the 
veteran testified that he had initially experienced chronic 
neck complaints in 1992.  He believed that his current neck 
disability was initially manifested during active service.  
He denied having been in any post-service accidents which 
involved his neck.  

In a December 1997 written statement, the veteran advanced 
that he had not sought medical attention for his neck 
complaints during active service in order to show his 
strength.  Instead, he took analgesic medications to relieve 
his neck pain.  He reiterated his belief that his chronic 
neck disability must have been attributed to active service.  

At a December 1997 VA examination for compensation purposes, 
the veteran complained of cervical spine pain.  He reported 
that he had injured his neck during night training exercises 
at Fort Irwin; had no neck pain at the time of the accident; 
and had experienced progressive neck pain over the months 
following the accident.  He denied having sustained any other 
neck injury.  Contemporaneous X-ray studies of the cervical 
spine revealed mild degenerative arthritis at C4-5 and C5-6.  
An impression of non-radicular mechanical back pain was 
advanced.  

At a February 1998 VA examination for compensation purposes, 
the veteran complained of chronic neck pain which became 
manifest following a 1979 accident during an inservice night 
training exercise.  He reported that he had been thrown from 
a vehicle; experienced neck pain at the time of the accident; 
and was treated for minor injuries including neck pain.  
Contemporaneous X-ray studies of the cervical spine revealed 
a mild loss of lordosis and mild spurring at C4-5 and C5-6.  
The veteran was diagnosed with cervical spondylosis with mild 
facet joint degenerative changes.  The examiner comment that:

The patient's cervical and lumbar 
symptoms may or may not be directly 
associated with his automobile accident 
in 1978 while on maneuvers.  The patient 
was apparently treated for low back pain 
at that time and not cervical symptoms.  

In a July 1998 written statement, the veteran stated that 
although his neck disability did not become significantly 
symptomatic until recently, it must have been precipitated by 
the accident during his period of active duty for training 
given the absence of any other neck trauma.  

At the December 1998 hearing before the undersigned Member of 
the Board, the veteran testified that he had initially 
injured his neck as the result of a 1979 accident during 
night maneuvers at Camp Holman in 1979.  He reiterated that 
he had been thrown from the vehicle in which he was riding.  
The veteran stated that he did not seek any treatment for his 
neck complaints until 1983 when he experienced neck pain and 
headaches and went to an Army medic station.  He advanced 
that he had been informed by his current physician that he 
had a pinched disc in his neck and nerve damage due to prior 
cervical injury.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran asserts that he sustained a chronic neck/cervical 
spine disability as the result of an injury sustained during 
California National Guard maneuvers at either Camp Irwin or 
Camp Holman, California, in either 1979 or 1980.  He advanced 
variously that he experienced neck pain immediately following 
the accident, in 1983, or in 1984.  At his October 1980 Army 
physical examination for enlistment, the veteran neither 
reported having sustained a neck injury during active duty 
for training nor complained of or exhibited any neck 
abnormalities.  The veteran's service medical records do 
reflect that he complained of neck pain of less than a day's 
duration in March 1984; denied having a history of similar 
complaints; and was diagnosed with muscle spasm.  

The veteran's statements in 1984 are in sharp contrast with 
his statements advanced in support of a claim for monetary 
benefits.  The 1984 statements were advanced for treatment 
purposes and are presumed credible.  The 1984 statement 
establishes his state of mind at that time that he did not 
have a long history of cervical complaints.  Rather, he 
specifically denied a long history and noted that there was 
only a one-day history.  

At his September 1991 physical examination for service 
separation, the veteran neither complained of nor exhibited 
any neck abnormalities.  The first objective evidence of the 
claimed disability is dated in February 1994, some three 
years after service separation.  The record is devoid of any 
competent evidence addressing the etiology of the veteran's 
current cervical spine disability save for the report of the 
February 1998 VA examination for compensation purposes.  The 
VA examiner at that evaluation commented that the veteran's 
current cervical spine disability "may or may not" be 
related to his alleged 1979 accident.  The Court has reviewed 
what constitutes acceptable medical opinions for the purpose 
of establishing a well-grounded claim.  It has held that the 
physician's statement, expressed as "may or may not," is 
"speculative" and, thus, insufficient to render a claim 
well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992), 
Mattern v. West, 12 Vet. App. 222, 227-29 (1999).  Therefore, 
the Board finds that the VA examiner's statement does not 
serve to render the veteran's claim well-grounded.  

Indeed, the veteran's claim is supported solely by the 
accredited representative's statements and his own testimony 
and statements on appeal.  While finding that a lay person is 
competent to testify as to events within the scope of his own 
senses, the Court has held that lay assertions as to medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  
While he is clearly competent to relate that he was involved 
in a training exercise accident and injured his neck, the 
veteran's assertions that he sustained his current chronic 
neck/cervical spine disabilities as the result of such injury 
are not competent and do not establish a well-grounded claim.  
Further, the Court has clarified that statements as to what 
the veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The veteran related to examining VA physicians that he 
sustained a chronic neck injury during active duty for 
training.  Except for the physician at the February 1998 VA 
examination for compensation purposes, the doctors noted the 
veteran's history without comment.  In reviewing a similar 
factual scenario, the Court has held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit requirement.  
Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is 
"new and material" for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 
8 Vet. App 406, 409 (1995).  

Therefore, the Board finds that the record contains no 
competent evidence establishing that the veteran's cervical 
spine degenerative disc disease and degenerative joint 
disease originated during active service/active duty for 
training.  In the absence of competent evidence establishing 
that either a chronic neck/cervical spine disability 
originated during active service/active duty for training or 
a nexus exists between the veteran's current cervical spine 
disabilities and such service, the Board concludes that the 
veteran's claim for service connection is not well-grounded.  

The veteran, in his statements, has attempted to establish 
continuity of symptomatology.  As noted above, no 
professional has established a relationship between service 
and the cervical diagnosis.  Therefore, the claim is not well 
grounded for that reason standing alone.  Regardless, the 
veteran's statements and testimony are remarkably 
inconsistent throughout the record.  His inservice 
contemporaneous statements establish that he did not have a 
chronic condition.  His post service statements vary 
regarding the dates of onset and the cause.  The veteran's 
inservice statements and testimony are in conflict with the 
contemporaneous record and in conflict with themselves.  The 
veteran, in a 1997 Form 9, implied that he did not tend to go 
on sick call.  The veteran's service medical records are 
voluminous and establish repeated complaints and medical 
visits, but not for a chronic cervical impairment.  The 
veteran is not a credible historian and his statements do not 
establish a well-grounded claim.  Accordingly, the veteran's 
claim is denied.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
finds that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).  


ORDER

Service connection for a chronic neck injury is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

